DETAILED ACTION
This Office Action is in response to a 2nd Restriction/Elected, filed on 02/03/2021, on the application filed on 06/12/2020. Claims 1-11 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-28 and claim 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species 2 and Species 3, respectively. There being no allowable generic or linking claims. Election was made without traverse in the reply filed on 02/03/2021.
	Previously, claims 12-19 and claim 20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II and Group III, respectively. There being no allowable generic or linking claim. Election was made without traverse in the reply filed 11/26/2020.

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
The limitation "a sensing power generating device" claimed in claim 1 must be shown.
The limitation "a mechanical device is coupled to the mechanical support cable" claimed in claim 1 must be shown.
The limitation "wherein the camera employs at least one environmentally protective device" claimed in claim 10 must be shown.
Item 108 is not indicated in any Figures. 

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The disclosure is objected to because of the following informalities: 
As detailed in the Examiner’s Note in the 2nd Restriction/Election (mailed 01/11/2021), paragraphs ¶[0001] to ¶[0050] under "DETAILED DESCRIPTION OF EMBODIMENTS OF THE INVENTION" (of the specification amended on 07/09/2020) is not applicable to the amended Drawings that were submitted on 07/09/2020 (Figs.1a-1b, Fig. 2, Figs. 3a-3d, Figs. 4a-4c, and Figs. 5a-5b; where Fig. 3a is mislabeled as Fig. 13a).
Paragraphs ¶[0001] to ¶[0050] under "DETAILED DESCRIPTION OF EMBODIMENTS OF THE INVENTION", of the specification that were amended on 07/09/2020, are not applicable to the invention of “SELF‐POWERED TRAFFIC SIGNALING WIREPORT DEVICE ASSEMBLY” (claims 1-11). Therefore, paragraphs ¶[0001] to ¶[0050] needs to be deleted and/or amended to support the claims in this Application.
Paragraphs ¶[0076-0077] to ¶[0079-0093] in the "Detailed Description of the Figures" under “SELF‐POWERED TRAFFIC SIGNALING WIREPORT DEVICE ASSEMBLY” indicates the wrong Figures.
Some items listed in "List of Elements Identified in the Drawings" in the amended specification (filed 07/09/2020) are not applicable to the amended Drawings that were submitted on 07/09/2020.
The specification increases the level of misunderstanding of the present invention by having paragraphs ¶[0001] to ¶[0050] under "DETAILED DESCRIPTION OF EMBODIMENTS OF THE INVENTION" in The amended specification (filed 07/09/2020) be the same as the paragraphs ¶[0056] to ¶[0105] under "DETAILED DESCRIPTION OF EMBODIMENTS OF THE INVENTION" of the parent Application 16/191,937.
The Title of the Application is not descriptive of the invention in the claims.

Appropriate correction is required as well as no new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.	
Claim 1 recites the limitation “a mechanical device is coupled to the mechanical support cable”, where the limitation is not properly described either in the specification or in the drawings or in the original submitted claims (filed on 06/12/2020), consequently, raising doubt of the claim invention at the time of filing. In specific, though paragraph ¶[0080] in the "Detailed Description of the Figures" under “SELF‐POWERED TRAFFIC SIGNALING WIREPORT DEVICE ASSEMBLY” indicates that electromechanical devices can be adapted to be coupled to the suspended mechanical cabling system, electromechanical devices is not a mechanical device. Therefore, new matter has been added.
Claim 10 recites the limitation “wherein the camera employs at least one environmentally protective device”, where the limitation is not properly described either in the specification or in the drawings or in the original submitted claims (filed on 06/12/2020), consequently, raising doubt of the claim invention at the time of filing. In specific, camera is not associated with an environmentally protective device in the specifications. Therefore, new matter has been added.

Examiner’s Note
Dependent claims 2-9 and 11 are rejected since Independent claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action. (See MPEP § 2163-06 and § 2166).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847